Citation Nr: 0028950	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  96-41 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
February 1992.

This appeal arises from an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


REMAND

The Board notes that, while a February 1996 Social Security 
Administration decision granting disability benefits is of 
record, there are no medical records included with that 
decision.  Thus, the Board cannot determine the basis for the 
grant of disability benefits, and whether the medical 
findings related thereto differ from the findings of the 1999 
VA examination reports.  VA's duty to assist includes the 
acquisition of Social Security Administration records and the 
appropriate consideration and weighing of that evidence.  See 
Baker v. West, 11 Vet. App. 163, 169 (1998); Lind v. 
Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  Therefore, the 
veteran's claim must be remanded for that development.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the Social 
Security Administration and request the 
medical records associated with the 
veteran's February 1996 disability 
decision, and associate any records 
received with the claims file.  If these 
records cannot be obtained, the claims 
file should be fully documented as to the 
reasons for the failure to obtain these 
records, and the veteran should be 
adequately notified and be advised that 
he may attempt his own searches.

2.  After, completion of the above, and 
even if the request for medical records 
was not successful, the RO should 
adjudicate the issue of entitlement to a 
total disability rating based on 
individual unemployability due to 
service-connected disabilities (TDIU), on 
the basis of all evidence of record and 
all applicable statutes, regulations, and 
case law.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the applicable time 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran unless and until he is notified.

The veteran has the right to submit additional evidence and 
argument, including the right to a hearing, on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


